DETAILED ACTION
Status of Claims
This is a notice of allowance in response to the arguments and amendments filed on 3 August 2021 and the request for continued examination filed on 3 August 2021. . 
Claims 1, 11, and 20 were amended. Claims 1-6, 10-16, 19, and 20 are currently pending and have been examined. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Wood on 13 October 2021.





Claim 11:  A method for providing an electronic offer in a mobile banking application implemented by one or more banking application server devices, the method comprising:
receiving, via a mobile application executing on a mobile device, a request to initiate an electronic transaction from each of a plurality of mobile devices, wherein each of the plurality of mobile devices is associated with a customer;
determining, via a computer processor, a location of each of the plurality of mobile devices that initiated electronic transactions;
processing the requests for the electronic transactions by a machine learning server that applies a similarity matrix to identify similarities of metrics associated with the electronic transactions and a clustering algorithm to identify customer profiles;
processing customer feedback on previous offers from social media;
identifying, via a recommendation engine, one or more merchants within a predetermined distance from the determined location of each of the plurality of mobile devices;
identifying, via the recommendation engine, one or more electronic offers for the identified one or more merchants based on one or more characteristics associated with the customers of the mobile devices that initiated the electronic transactions based on the customer profiles, customer feedback, and based on a threshold of a number of customers using the plurality of mobile devices within the predetermined distance, such that upon the number of customers being less than or equal to the threshold then basing the one or more electronic offers on the one or more customer characteristics and, upon the number of customers exceeding the threshold, clustering the number of customers into clusters, identifying a first customer at a center of each cluster, and identifying one or more characteristics of the first customer and then identifying and ranking the one or more electronic offers based on the one or more characteristics of the first customer, the one or more customer characteristics of the first customer comprising one or more of prior purchasing behavior, age, gender, income data, and demographic data;

receiving a customer action responsive to the received one or more electronic offers.

Allowable Subject Matter
Claims 1-6, 10-16, 19, and 20 are allowed.

The following is a statement of reasons for the indication of non-obvious subject matter:  

The prior art does not disclose or make obvious the claimed invention. 
Greene et al. (US 2018/0375960 A1) discusses determining user mobile device locations and providing offers to users based on the mobile devices within a threshold distance to a merchant location. 
Loomis (US 2018/0005260 A1) discusses identifying, targeting, and providing offers to mobile devices that initiate electronic transactions. 
Chan et al. (US 2008/0243815 A1) discusses determining whether a sample set is larger than a threshold, and when it is above the threshold performing a cluster analysis to generate recommendations, and when it is below the threshold using the individual samples to generate recommendations. 
Johnston et al. (US 2012/0323725 A1) discusses a cluster analysis which identifies a user at a center of a cluster and identifies the characteristics associated with that user. 
Wee et al. (US 2017/0061481 A1) discusses using a similarity matrices and clustering algorithms in the context of offer targeting. 
Azevedo (US 2014/0351033 A1) discusses processing social media feedback and utilizing such feedback in offer distribution. 
Between these references the prior art teaches the elementary features included in the independent claims, and suggestions many combinations of those features. However the references do not reasonably suggest the extensive and specific combining and interleaving of these features as 

The following is a statement of reasons for the indication of eligible subject matter:  

Claim 11, which is representative of claims 1 and 20, recites in part, receiving a request to initiate an electronic transaction from each of a plurality of mobile devices, wherein each of the plurality of mobile devices is associated with a customer; determining, a location of each of the plurality of mobile devices that initiated electronic transactions; identifying, one or more merchants within a predetermined distance from the determined location of each of the plurality of mobile devices; identifying, one or more electronic offers for the identified one or more merchants based on one or more characteristics associated with the customers of the mobile devices that initiated the electronic transactions; transmitting the one or more electronic offers to each of the plurality of mobile devices that initiated the electronic transaction, the one or more electronic offers comprising a time expiration to claim the offer; and receiving a customer action responsive to the received one or more electronic offers. These limitations set forth a concept of providing location targeted offers to a user of a device that initiates a transaction. This concept falls within the methods of organizing human activity grouping of the 2019 PEG, and as such the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. The claims recite the additional element of a mobile application executing on a mobile device from which the request is received. The claims recite the additional element of processing the requests by a machine learning server that applies a similarity matrix to identify similarities of metrics and a clustering algorithm to identify customer profiles. . The claims recite the additional element of processing customer feedback on previous offers from social media. The claims recite the additional element of identifying an offer based on the customer profiles, customer feedback. And the claims recite the additional element of using a number of customer within the predetermined distance to control whether to provide offers based on individual customer characteristics or based on clustered customer characteristics. These additional elements, when considered as a combination, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-10-09